         Case 3:21-cr-01470-JLS Document 35 Filed 08/04/21 PageID.57 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 21-cr-01470-JLS

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
Cristian Zacarias Nunez,


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation




Dated: 8/3/2021
                                                   Hon. Barbara L. Major
                                                   United States Magistrate Judge
